IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2008
                                     No. 08-60129
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

AMALIA REBECA CHAY-ZAPETA,

                                                  Petitioner,

v.

MICHAEL B. MUKASEY, US ATTORNEY GENERAL,

                                                  Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 022 915


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Amalia Rebeca Chay-Zapeta (Chay), a native and citizen of Guatemala,
petitions for review of an order of the Board of Immigration Appeals (BIA)
affirming the immigration judge’s (IJ) decision denying her application for
asylum and withholding of removal. The IJ found that Chay’s testimony that a
gang member had attempted to kill her brother while the family was living in
Guatemala was credible. Chay argues that she was a member of a social group
consisting of young Guatemalan women that was persecuted by gangs that


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-60129

targeted them for recruitment. She contends that the incident involving her
brother establishes past persecution and that she has a well-founded fear of
future persecution if she returns to Guatemala.
      We review the BIA’s determination that an alien is not entitled to asylum
or withholding of removal for substantial evidence and will not reverse the BIA’s
decision unless the evidence compels a contrary conclusion. Chen v. Gonzales,
470 F.3d 1131, 1134 (5th Cir. 2006). To obtain asylum, an applicant must
demonstrate “persecution or a well-founded fear of persecution” on the basis of
race, religion, nationality, membership in a particular social group, or political
opinion. Efe v. Ashcroft, 293 F.3d 899, 904 (5th Cir. 2002) (quoting 8 U.S.C.
§ 1101(a)(42)(A) (2000)). The standard for obtaining withholding of removal is
even higher, requiring a showing that it is more likely than not that the
applicant’s life or freedom would be threatened by persecution on one of those
grounds. Id. at 906. The BIA did not err in determining that Chay failed to
demonstrate that she was a member of a particular social group entitled to
protection. Her contention that as a young Guatemalan woman, she is a
member of a social group that gangs are targeting to recruit is overly broad and
does not establish a meaningful basis for distinguishing her from other people.
See Perez-Molina v. Gonzales, 193 F. App’x 313 (5th Cir. 2006); Sanchez-Trujillo
v. INS, 801 F.2d 1571, 1576-77 (9th Cir. 1986). Additionally, she did not show
that gang members had ever threatened her or attempted to recruit her.
Accordingly, there is substantial evidence to support the BIA’s denial of asylum
and withholding of removal. See Efe, 293 F.3d at 904-06.
      The petition for review is DENIED.




                                        2